249 F.2d 528
102 U.S.App.D.C. 13
Calvin C. ADAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 13890.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 31, 1957.Decided Nov. 7, 1957.

Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Lewis Carroll and Frederick G. Smithson, Asst. U.S. Attys., were on the brief, submitted on the brief for appellee.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted and sentenced for violations of the narcotics laws.  We find no error affecting substantial rights.


2
Affirmed.